Citation Nr: 1729432	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  08-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar spondylosis (claimed as a low back disorder), to include as secondary to the service-connected myofascial pain syndrome of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran had had active duty for training (ACDUTRA) from January 1979 to April 1979.  The Veteran then served on active duty from February 2003 to January 2004, to include a tour in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefit sought on appeal.

This matter was remanded by the Board in February 2011, September 2012, December 2013, April 2014 and January 2016 for additional development.  The requisite development having been completed, the directives have been substantially complied with as to the issue decided herein and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. Lumbar spondylosis was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.

2. Lumbar spondylosis is not caused or aggravated by a service connected disability.


CONCLUSION OF LAW

The criteria for service connection for lumbar spondylosis (claimed as a low back disorder) are not met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter pertinent to the instant claims in July 2006, before the unfavorable adjudication of this issue in February 2007. An additional VCAA letter was sent in January 2013. These letters advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined. As the original letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.




B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Board's previous remand of January 2016 requested any further private and VA records be associated with the Veteran's claims file; no additional records were found either with VA or from the Veteran.  All private treatment records authorized for release or submitted are associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in January 2007, April 2009, April 2011, March 2013, January 2014, March 2015, and May 2016. The Board finds that collectively the examinations and opinions provided were adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted thorough medical examinations of the Veteran.

In a brief dated in December 2015, the Veteran's representative challenged the qualifications of the VA examiner of January 2014, asserting that the examiner is an occupational therapist and recommending that an orthopedic physician be utilized to evaluate the Veteran's lower back claim.  An adequate VA examiner is one who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159(a)(1). The United States Court of Veterans Appeals (Court) has held that VA has satisfied its duty to assist in a case when the provider so designated is competent to provide medical evidence. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).   

The Board has considered the arguments of the Veteran's representative and finds that the medical examination and opinion offered in January 2014 were made by a physician competent to provide such opinion.  The Board notes that the April 2014 Board remand indicated that the opinion was not adequate and another opinion was requested.  Thereafter additional examinations and opinions were obtained which are adequate.  As such, the Board finds that the a decision may be rendered with regard to the issue on appeal.  

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist is satisfied.

II. Service Connection for Lower Back Disability

A. Legal Criteria for Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Lower Back Disorder Evidence and Analysis

The Veteran is claiming service connection for a lower back disorder, which the RO has recharacterized as lumbar spondylosis (claimed as a low back disorder), to include as secondary to the service-connected myofascial pain syndrome of the cervical spine.  He has contended that his lower back disorder is due to an injury in service that occurred in March 2003 while deployed to the Persian Gulf region.

The Veteran has a current diagnosis of lumbar spondylosis, first described as a back pain problem in a January 2007 VA examination.  The diagnosis was refined in April 2011 as lumbar pain and lumbar spondylosis.  Subsequent VA examinations and treatment notes have continued that diagnosis into the present, as recently as August 2016. Thus, the requirement for a current disability is met.  However, the Board finds that there was not an in-service incurrence of a disease or injury pertaining to the Veteran's claimed lower back disorder.

The Veteran has asserted in his June 2006 original claim and in subsequent lay statements that his lower back disability resulted from an incident in service in March 2003, where he was part of a team manually carrying heavy weapons in their transport boxes, and one was accidentally dropped, injuring the Veteran.  The Veteran is competent to describe symptoms and other observable facts pertaining to his claim. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's service  medical records indicate he sought care and treatment for his neck and shoulder.  Initial treatment records show the Veteran presented with left side neck pain and pain in the left shoulder area.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). The Veteran was diagnosed with cervical strain, myofascial pain syndrome, and left shoulder impingement syndrome; he is service-connected for both effective from June 9, 2006, the date of his original claim.  

Upon return to his home base after the March 2003 incident, the Veteran received treatment for pain and decreased mobility of his left side of the neck and his left shoulder, from September 2003 forward. In addition, he provided a September 2003 sworn statement as part of the line-of-duty determination that stated he felt pain in his left shoulder and the left side of his neck resulting from the incident, and did not mention any back complaint. A September 2003 treatment record notes the Veteran's back as having normal range of motion and no tenderness as part of treatment for the left shoulder and the left side of the neck. In-service examinations in December 2003 and June 2005 indicate the Veteran denied having any back problem or injury. Service treatment records contain multiple instances of the Veteran's left neck and left shoulder complaints, but do not contain any mention specifically of a lower back problem or complaint. The Veteran does not mention a lower back disorder of any type until he made his claim over three years later in June 2006. 
The Veteran's initial VA examination was in January 2007. During this examination, thoracolumbar flexion was limited to 30 to 45 degrees due to pain, and the Veteran stated his back pain started the same day of his neck and shoulder injuries.  The examiner diagnosed the Veteran with a lumbar strain but did not opine on the etiology of that diagnosis.

The Veteran received another VA examination in April 2011, where he complained of pain in the lumbar back area.  The examiner diagnosed lumbar strain and lumbar spondylosis, and opined that the condition in the lumbar spine area was less likely as not related to his service.  The examiner noted there were no sick calls for the lumbar area while the Veteran was in service, to include the period following his 2003 incident.  The examiner continued, saying the spondylosis is related to aging and is affecting his thoracic area as well, and was therefore not etiologically related to service or to the cervical spine condition already diagnosed.  The examiner mentioned that the cervical spine biomechanics are different from that of the lumbar area in terms of loading forces, motion, muscles, and innervations.  The examiner did not address aggravation by a service-connected disability, however.

In March 2013, another VA examiner reviewed the Veteran's records in a telephone interview with him.  This examiner opined that the Veteran's lumbar spine disability is less likely as not proximately due to or the result of the Veteran's service connected cervical spine disorder.  The examiner's rationale was that the lumbar spine disorder was in a different anatomical area with different muscles, nerves, and function, and was not affected by the cervical spine disorder.  The examiner found that the Veteran's lumbar spondylosis was caused by aging and not by any cervical spine disability.  In addition, the examiner determined that a baseline disability for aggravation determination purposes could not be made, because there was no evidence in the Veteran's medical records as to any lumbar treatments, the onset of the problem, and the development of the condition.

In January 2014, a VA examiner reviewed the record and opined that the Veteran's claimed lumbar spine condition (facet joint syndrome and mild lumbar spondylosis) was less likely as not aggravated by his service-connected cervical spine condition.  For rationale, the examiner noted that service treatment records were silent for any lower back complaints, and that the incident reported in service, in which the Veteran was carrying a box with heavy equipment (machine guns), stated he complained of pain on the left side neck and left shoulder only.  The examiner concluded that the Veteran's lumbar conditions (facet joint syndrome and mild lumbar spondylosis) were most likely age-related changes and not secondary to, or aggravated by his service-connected cervical spine (neck sprain) condition.

In March 2015, the Veteran received another VA examination, where the diagnosis of the lumbar back strain and lumbar spondylosis was continued.  The examiner opined that the Veteran's claimed lumbar spine condition was less likely as not due to/or aggravated by his service-connected cervical spine disability.  For rationale, the examiner noted that service treatment records were completely silent for any lumbar (back) complaints and that there were many notes in the record in which it is stated that the Veteran was complaining exclusively of left side neck and shoulder pain, but the lower back was not mentioned.  The examiner opined, therefore, that the symptoms reported by the Veteran were less likely than not related to/or aggravated by the incident in service in which the Veteran sustained a cervical spine injury.

In May 2016, the Veteran received another VA examination, and in July 2016, VA provided an addendum opinion.  The examiner opined that it is not likely that the Veterans current lumbar spine disability was aggravated (made permanently worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service connected cervical spine disability.  This examiner noted that the Veteran's service treatment records are silent for any diagnosis or treatment of low back pain, and pointed out that the review of pertinent literature demonstrates no direct correlation to cervical myofascial pain and low back pain. The examiner pointed out that the Veteran's cervical disability in no way is transmitting any forces to the back to aggravate his back condition. A lower extremity condition that alters the gait may sometimes, affect a back conditions, but a cervical condition can not affect a back condition, since the back is not altering any of the forces on the back.

Upon review of the evidence of record, the Board concludes that entitlement to direct service connection is not warranted for a lower back disorder.  The Board acknowledges the 2003 incident that the Veteran cites in his claim and lay statements, but also notes that the Veteran's complaints at that time in 2003 about that incident were about his left side of his neck and left shoulder, for which he received treatment, and eventually service-connected for as left shoulder impingement syndrome and cervical strain, myofascial pain syndrome.  The Veteran did not note a lower back problem in his complaints about the 2003 incident while in service or afterwards, and then not until June 2006. Because the Veteran has no in-service lower back disease or injury that occurred in service or within one year after leaving active service, the Veteran fails the second prong of the test for entitlement to direct service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

While the Veteran has a current disability of the lower back, diagnosed as lumbar strain and lumbar spondylosis, the Board notes that the Veteran's service treatment records were silent for any lower back disorders or issues during the Veteran's period of active service, to include his entrance and separation physical examinations with their reports of medical history.  This contemporaneous evidence indicates that a lower back disorder was not manifest during service and the Board finds this contemporaneous evidence to be highly probative.  The Veteran has not provided any evidence, to include from his private medical providers, that indicates the Veteran's diagnosed lumbar strain and lumbar spondylosis originated in service.  In addition, the April 2011 VA opinion is probative and concluded that the lumbar spine disability was not related to service.  This the Board finds that the weight of the probative and competent evidence does not demonstrate that the lumbar spine disorder have its onset inservice, was manifest to a compensable degree with a year after discharge or is otherwise related to service.  

The Veteran is currently service-connected for myofascial pain syndrome of the cervical spine, and was first diagnosed in January 2007 by VA during a compensation and pension examination.  That examiner noted the Veteran's earlier treatment for the complaints of left side neck pain and left shoulder pain relating to the 2003 incident in service that injured the Veteran. That same examiner also noted the Veteran's assertion that his lower back pain started the same time as the 2003 incident, but did not opine further as to the possibility that the lower back disability claimed was due to the 2003 in-service incident or any other incident or injury while in service. No discussion of the etiology of the lower back disability or the possibility of aggravation by a service-connected disability was mentioned in the VA examiner's medical notes, and no formal opinion was provided as part of this examination.

In April 2011, the Veteran received another VA examination, and while the lower back disorder was formally diagnosed as a lumbar strain and lumbar spondylosis, the examiner also opined that the spondylosis is related to aging and is affecting his thoracic area as well, and was therefore not etiologically related to service or to the cervical spine condition already diagnosed.  The examiner mentioned that the cervical spine biomechanics are different from that of the lumbar area in terms of loading forces, motion, muscles, and innervations.

In January 2014, the Veteran received another VA examination and opinion. Here, the examiner said the Veteran's lumbar strain and lumbar spondylosis were less likely as not directly related to the Veteran's 2003 incident and were less likely as not aggravated by his service-connected cervical spine condition.  This examiner concluded that the Veteran's lumbar conditions were likely age-related changes and not secondary to or aggravated by the cervical spine condition.

In May 2016, the Veteran received another VA examination, with a subsequent opinion dated July 2016.  Again, the diagnosis of a lumbar strain and lumbar spondylosis was continued.  The July 2016 opinion concluded that that it is not likely that the Veterans current lumbar spine disability was caused or aggravated (made permanently worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service connected cervical spine disability. The examiner provided a rationale, saying that the Veteran's cervical disability in no way is transmitting any forces to the back to aggravate his back condition. A lower extremity condition that alters the gait may sometimes, affect a back condition, but a cervical condition can not affect a lower back condition, since the back is not altering any of the forces on the back. The service treatment records are silent for diagnosis and/or treatment of low back pain. The examiner stated that review of literature demonstrates no direct correlation to cervical myofascial pain and low back pain.

The Board finds the VA  opinions to be probative, because the examiners were thorough and examined the Veteran's claims file in detail.  The July 2016 examiner had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

Further, the Board has considered the Veteran's contentions that his lower back disorder arose from his service-connected cervical strain.  VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Veteran as a lay person is not competent to render a medical opinion as to the etiology of the claimed back condition and find that his lay statements are outweighed by the competent and probative medical opinions as noted above.  

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that lumbar strain and lumbar spondylosis was not caused or aggravated by the Veteran's service-connected myofascial pain syndrome of the cervical spine.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a lumbar strain and lumbar spondylosis on a direct or secondary basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for lumbar spondylosis (claimed as a low back disorder) is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


